This matter came on for further consideration upon the filing of a motion for an order to appear and show cause filed by movant, Cleveland Metropolitan Bar Association, on September 17, 2009, requesting the court to issue an order directing respondent to appear and show cause why he should not be found in contempt for his failure to abide by the court’s August 29, 2007 order. Respondent did not file a response. Accordingly,
It is ordered by the court, sua sponte, that respondent appeal in person before this court on December 1, 2009 at 9:00 a.m.